Martin, J.,

delivered the opinion of the court.
The defendant is appellant from a judgment on his two promissory notes. He did not deny his signature to the notes, but relied on a want of consideration. He made an unsuccessful attempt to probe the conscience of the plaintiff by propounding interrogatories. The answers to which fully establish the consideration, and charges the defendant. There was other proof of his indebtedness.
The notes were given in Maryland, and bear upon their face legal interest. The judge a quo allowed interest, at the rate of 6 per cent, per annum. There being no evidence in the recor^> °f the legal rate of interest in the State of Maryland, the judge ought to have assumed that it was the same . , . as in this State, tO Wit, O per cent,
It is, therefore, ordered, adjudged and decreed, that the judgment be annulled and reversed ; and it is further ordered, adjudged and decreed, that the plaintiff do recover from *559the defendant the sum of eighteen hundred dollars, with five per cent, interest, from the 21st of October, 1837, until paid ; the plaintiff and appellee paying the costs of the appeal.